Richardson, Judge,
delivered the opinion of the court.
The town of Potosí brought an action against the defendant, under the authority of the 14th section of the act concerning towns (R. C. 1855, p. 1528), to recover the corporation tax levied on his property. No instructions were asked or given, and the only question presented by the record for our consideration arises on the plaintiff’s exception to the admission of improper testimony. The defendant was allow*373ed to prove, against the plaintiff’s objection, that there was inequality in the valuation by the assessor of the taxable property in the town, and witnesses were permitted to give their opinions of the relative value of particular pieces of property, as that ‘ H.’s lot was appraised by the assessor at a less sum than O.’s, though it was worth greatly more.
This evidence was -inadmissible; for, if an assessment can be set aside and the right to collect taxes defeated by proof of this kind, there never was and there never will be a valid assessment in the state, for it is impossible to find two persons who will concur in all respects in their estimate of a particular piece of property, and of its value compared to another piece.
No other point is presented, but as the case must be retried, we may now say that we see no reason why the plaintiff ought not to recover.
The other judges concurring, the judgment will be reversed and the cause remanded.